Citation Nr: 1809799	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  17-39 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to June 1966, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2015, the RO continued the 70 percent rating previously assigned for PTSD.  In September 2015, the RO denied entitlement to a TDIU.

The Board notes that the record demonstrates sufficient cause to advance the Veteran's appeal on the Board's docket based on his age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Since receipt of the Veteran's increased rating claim on September 5, 2014, the Veteran's PTSD has been manifested at worst by minimal anxiety and fair insight and judgment with subjective reports of nightmares with chronic sleep impairment; flashbacks; avoidance behaviors; mild memory loss and decreased concentration; depressed, anxious mood; decreased motivation and anhedonia; and intermittent passive suicidal ideation without intent or plan reported in August 2014 after breaking his neck in a horse-riding accident and again in March 2016.

2.  Effective November 29, 2013, the Veteran's service-connected disabilities include coronary artery disease (rated 100 percent disabling); PTSD (rated 70 percent disabling); tinnitus (rated 10 percent disabling); and a dislocated little finger of the left hand, hemorrhoids, bilateral hearing loss, and a chest scar (each rated noncompensably disabling).

3.  A claim for entitlement to a TDIU was not received by VA or raised by the evidence of record prior to August 27, 2014.

4.  Neither the Veteran's service-connected PTSD, nor his other service-connected disabilities other than coronary artery disease, is not shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with his law school education and occupational background as a lawyer for 40 years until his retirement in 2009.


CONCLUSIONS OF LAW

1.  Since receipt of the Veteran's claim on September 5, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected PTSD, or service-connected disabilities other than coronary artery disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD has been rated as 70 percent disabling since service connection was established effective November 29, 2013, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.  In his claim for increased received on September 5, 2014, he asserted that a 100 percent rating is warranted for his PTSD.

Under the General Rating Formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. 

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships. 

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

As a preliminary matter, the Board notes that private and VA treatment records document that the Veteran fell off a horse in May 2010.  Upon admission to the hospital, he was unsure whether he lost conscious, but endorsed experiencing amnesia and decreased memory.  The diagnosis was traumatic brain injury (TBI) with bilateral subarachnoid hemorrhage, right subdural hematoma, and right frontal contusion.

The Board recognizes that residual symptoms of TBI often overlap with symptoms of PTSD or other psychiatric disorders.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board also notes that when it is not possible to separate the effects of a nonservice-connected disorder from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Therefore, to the extent the Board is unable to discern whether the Veteran's PTSD symptoms at any given time relate to his military stressors or nonservice-connected residuals of TBI or other diagnosed psychiatric disorders shown in the record such as intermittent explosive disorder, the Board resolves doubt and attributes the symptoms to PTSD.

By way of history, treatment records from the Charleston VA Medical Center (VAMC) reflect positive PTSD and depression screening in June 2012.  During a July 2012 mental health assessment, the Veteran described poor anger management skills with particular difficulty over the past several years.  He reported engaging in fist fights with strangers following relatively mild stressors, such as someone walking through his yard, and being banned from two restaurants.  The clinical psychologist noted that the Veteran denied significant symptoms of any mood, anxiety, and/or substance use disorder, including PTSD, but did describe regular non-distressing dreams about his time in Vietnam.  The assessment was intermittent explosive disorder.

Prior to his September 2014 claim for an increased rating, the Veteran also received treatment from his private physician, P. Long, M.D., in April 2013.  The assessment was "history of depression" and Dr. Long prescribed Fluoxetine (Prozac) for treatment.  Subsequent private treatment records from a urology clinic dated from May 2013 to March 2014 reflect that the Veteran consistently denied depression, anxiety, or suicidal ideation during reviews of systems, and psychiatric examination consistently documented normal mood and affect and full orientation to person, place, and time.

The Veteran was afforded a VA examination in June 2014 in connection with his claim to establish service connection for PTSD.  He described a military stressor associated with fear of hostile military activity during his service in Vietnam and having nightmares one to three times per week relating to combat and other military duties.  He stated he attempts to avoid stressful situations and stays out of trouble, avoiding large crowds, enclosed rooms, and the sound of gunshots.  He described difficulty concentrating and being forgetful and admitted binge drinking approximately six times per year triggered by significant mood changes, being either very high or very low.  He indicated he could independently manage his activities of daily living, such as household chores, cooking, managing his finances, driving, and maintaining personal hygiene.  

Regarding his relationships, he reported that others perceive him as sad or hopeless and irritable.  He admitted being in a number of fist fights, confrontations, and physical altercations after military service, but never being arrested due to "being a lawyer and knowing the peace officers."  He reported a one-year marriage that ended in divorce prior to military service, a 25-year marriage that ended in divorce, and currently being in a relationship with a much younger woman.  He described his relationships with his adult sons as "good." 

After separation from service, he completed law school, worked as a lawyer for VA for two years, then moved to South Carolina after accepting a position in private practice, primarily working in real estate for the next 38 years.  He reported phasing out of law practice due to "mental and physical problems."  He stated he currently worked at home and wanted to return to work in some capacity, but did not believe he had the necessary stability.  He described his hobby as caring for horses, which consumed much of his time on a typical day.

He endorsed symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships and inability to establish and maintain effective relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; impaired impulse control, such as unprovoked irritability with periods of violence; and grossly inappropriate behavior.  He denied suicidal or homicidal ideation.

He reported some treatment with a psychiatrist beginning around 1976 and later seeking treatment with a psychologist for marital counseling, communication, and anger problems.  He indicated he was currently taking Prozac, prescribed by his private primary care physician.

The examining clinical psychologist made the following behavioral observations of the Veteran:  appropriately dressed; neatly groomed; good eye contact; appropriate thought content; linear and goal directed thought process; fair insight and judgment; pleasant and cooperative; oriented to person, place, and time; appropriate mood with affect commensurate with mood; no delusions; and no auditory or visual hallucinations reported or observed.

Following a review of the claims file, the examiner explained that the Veteran's symptoms met the diagnostic criteria for PTSD.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner commented that the Veteran had "struggled to be in relationships and get along with others due to high irritability and impulsivity."  The examiner noted the Veteran appeared to have experienced "mostly mild and more recently mild [to] moderate social and occupational difficulties related to PTSD.

Private hospital records dated later in June 2014 reflect that the Veteran fell from his horse and fractured his neck.  During an August 2014 VA primary care visit, he reported increased depression following his June 2014 horseback-riding accident.  In addition to having pain and headaches, he described problems falling asleep, crying spells and suicidal ideation with no history of suicide attempt, depression worsened over the last three years; loss of interest in pleasurable activities, decreased appetite, almost-daily flashbacks about Vietnam, and nightmares approximately three times per week.  Mental status examination findings were not reported.  The assessment was recent flare-up of depression; PTSD.

In July 2015, the Veteran was afforded another VA examination by a different clinical psychologist to evaluate his PTSD.  He reported that since the last examination, he had moved to another city; his girlfriend moved in with him; he continued to care for horses without any pay, but no longer had horses of his own; and continued to take Prozac, but had not been in any treatment.  The examiner noted that the Veteran was last seen by a VA psychologist in August 2012.  The Veteran stated he did not believe there had been "any significant change for better or for worse in terms of his mental health over the past year," adding he had avoided getting into any physical confrontations by keeping himself away from situations where he is likely to encounter some type of provocation.  

He reported current symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in adapting to stressful circumstances; and impaired impulse control.  His primary expressed concerns related to his anger management difficulties, disrupted sleep, lack of energy, and loss of interest in previously pleasurable activities (anhedonia).  He denied current or recent homicidal or suicidal ideation, bizarre or delusional beliefs, or morbid preoccupations.

Findings on mental status examination included the following: punctual arrival to examination; casually dressed and neatly groomed; interaction in a cooperative and agreeable manner; alert and well-oriented; speech normal in rate, tone, and volume; able to express himself in a relevant and coherent fashion; no evidence of significant impairment in cognitive functioning; and reasoning and recall, judgment, concentration, and communication abilities appeared to be within normal limits.

Following a review of the claims file and examination, the psychologist concluded there did "not appear to have been any increase in PTSD symptom severity" that would cause increased interference in social or occupational functioning since the last VA examination.  The examiner remarked that although the Veteran's PTSD was rated 70 percent disabling, "neither the initial PTSD exam nor the present exam would indicate symptoms that would correspond to 70 [percent] rating for mental disorders."  In support of that conclusion, the examiner explained that both at the initial PTSD exam and at the present exam, the Veteran was "rated as having occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner further observed that the Veteran had completed law school, worked for VA, and successfully ran his own law office for 38 years.

In an August 2015 addendum report, the VA examiner reiterated that there was "no evidence of significant cognitive, behavioral, or neurovegetative symptoms attributable to [the] Veteran's diagnosed PTSD."  He again pointed out that both he and the prior VA examiner had found the same level of occupational and social impairment due to PTSD on examination.  The examiner elaborated that the Veteran's "concentration and stamina were in decline as expected at age 75."  Moreover, the examiner noted that the Veteran's short temper and avoidance of situations that might result in him having a physical confrontation with others were "present when he was successfully managing the demands of work, and there was no objective evidence that they [had] increased in severity."

A certificate of marriage reflects that the Veteran remarried in November 2015.

In March 2016, the Veteran presented for a VA psychiatry evaluation.  He reported a history of intermittent explosive disorder and depression and described current symptoms of nightmares, flashbacks, increased anxiety, rumination, irritability, and sleep disruption.  He also endorsed intermittent passive suicidal ideation without plans or intent, stating that thoughts of his wife and children kept him from acting on these thoughts.  He denied any hallucinations, delusions, symptoms of mania, or past psychiatric hospitalizations.  

Reported mental status examination findings included the following: well groomed and appropriately dressed; cooperative behavior; speech normal in rate, volume, and prosody; "up and down" mood with full, congruent affect; linear, organized, future-oriented thought processes; intact associations; grossly intact memory; oriented to person, place, and time; and fair concentration, judgment, and insight.  The psychiatrist increased the Veteran's dose of Prozac and referred him to the PTSD Clinical Team (PCT) per his request.

In April 2016, the Veteran reported similar symptoms during a VA PCT mental health consultation.  Mental status findings were similar to those reported in March 2016; however, his mood was euthymic and judgment and insight were "good."  Subsequent VA treatment records reflect that the Veteran engaged in prolonged exposure (PE) therapy and evidence-based psychotherapy (EBP) to address PTSD symptoms such as anger and anxiety issues.  On mental status examination in June 2016, the examiner observed "minimal anxiety."  During another visit in June 2016, the Veteran confirmed he continued to do his "in-vivo exercises" and stated he had had "very low SUDS" (subjective unit of distress (disturbance) (discomfort) scale).  He reported that he and his wife went out with friends in the past week and continued to have houseguests.  The examiner noted that although the Veteran's PCL (PTSD Checklist) and PHQ-9 (Patient Health Questionnaire, which measures the severity of depression) scores had not demonstrated significant changes throughout treatment, the Veteran himself had reported significant improvement in several domains.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against the claim for a 100 percent rating for PTSD.  

Since receipt of the Veteran's September 2014 claim for an increased rating, his PTSD has been manifested objectively by minimal anxiety and fair insight and judgment with subjective reports of nightmares with chronic sleep impairment; flashbacks; avoidance behaviors; mild memory loss and decreased concentration; depressed, anxious mood; decreased motivation and anhedonia; and intermittent passive suicidal ideation without intent or plan reported in August 2014 after breaking his neck in a horse-riding accident and again in March 2016.  

While the June 2014 and July 2015 VA examiners each believed the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication (the criteria associated with a 10 percent rating), the Board finds the Veteran's PTSD disability more nearly approximates the criteria for a 50 percent rating, but no higher, based on the severity, frequency, and duration of his symptoms.  Nevertheless, the Board will not disturb the higher, 70 percent rating assigned by the RO.  

A 100 percent rating (the only rating higher than the 70 percent rating currently assigned), however, is not warranted for any period during the appeal because the Veteran's PTSD has not been manifested by "particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (describing when a veteran may qualify for a given disability rating under [38 C.F.R.] § 4.130).  For example, while the Veteran reported suicidal ideation in August 2014 following his horse accident resulting in a broken neck and again in March 2016, he stated that he had never attempted suicide, he had no plan or intent, and thoughts of his wife and children were protective factors against hurting himself.  The Board finds that the Veteran's suicidal ideation has not been shown to cause total occupational and social impairment.  Also, although he reported a history of irritability with some periods of violence, he did not identify any of those episodes occurring since service connection was established.  Instead, he reported on VA examination in July 2015 that he had avoided situations where he may be provoked to become involved in physical confrontations.  These facts and the remaining evidence of record demonstrate that the Veteran has not been in "persistent danger" of hurting himself or others, as contemplated by the 100 percent rating criteria.  

Similarly, although the evidence of record documents periods of depression and anxiety, those symptoms have not occurred with the severity or duration contemplated by even the 70 percent rating criteria.  Specifically, the Veteran's depression and anxiety symptoms are not shown to have affected his ability to function independently, appropriately, and effectively, or to be "near-continuous."  Rather, despite experiencing flare-ups of depression or periods of anxiety, he confirmed he could independently perform his activities of daily living, he continued to care for horses, and he was consistently observed to have good hygiene and appropriate dress.

Moreover, while the Veteran has been married and divorced several times and struggles with irritability, which are factors that demonstrate his difficulty in establishing and maintaining effective work and social relationships, VA treatment records and other evidence of record reflect his ability to establish and maintain effective relationships and his capacity to improve his coping skills.  Here, the evidence reflects that the Veteran remarried during the pendency of this appeal and maintained "good" relationships with his adult sons.  In addition, while engaging in various therapy techniques in 2016 through the VA PCT Clinic, he increased his interactions with friends both in the community and in his home, reporting decreased subjective distress.  In other words, the evidence demonstrates a higher level of functioning than that contemplated by the 100 percent rating criteria and some improvement in the Veteran's social functioning.  In other words, the evidence does not show total occupational and social impairment due to PTSD.  Again, the record establishes that the Veteran is able to maintain social relationships, including with family members.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of 70 percent is therefore not warranted for the Veteran's PTSD.

Finally, throughout the appeal, the Veteran has communicated effectively in writing in support of his claim and verbally in seeking VA and private medical care; he remained fully oriented to person, place, and time; his memory remained intact; he successfully avoided situations that might trigger unprovoked irritability and/or violence; and he appears to have remained fully in contact with reality.  Thus, the Board finds the Veteran's level of functioning has plainly exceeded that contemplated by the 100 percent rating criteria throughout the appeal.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes that they are not warranted because as explained above, the medical and lay evidence of record does not support a higher rating than already assigned. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

The Veteran raised the issue of entitlement to a TDIU in correspondence received by VA on August 27, 2014.  He asked whether VA had considered his unemployability, stating he no longer practiced law.  He reported he "applied for any number of jobs in the public and private sector that are easily within [his] ability and skill level," but was "rejected for each one."  He stated he believed he had something to offer and wanted and needed a job.

In a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) received on April 17, 2015, the Veteran asserted that his service-connected heart disease and PTSD disabilities prevented him from securing or following any substantially gainful occupation.  He identified his last job as an attorney at his own law firm from 1989 until he became too disabled to work in 2008 or 2009, reporting that his disabilities affected his full-time employment in 2004 and that he last worked full-time in 2006.  Regarding his education, during a July 2015 VA examination to evaluate the current severity of his PTSD, he reported completing law school.  In statements to VA treatment providers in June and July 2012, to a private physician in June 2013, and to a VA psychiatrist in March 2016, he reported he had retired in 2009 from his career as a property attorney.  

At the time his informal TDIU claim was received, service connection was in effect for PTSD (rated 70 percent disabling), coronary artery disease (rated 60 percent disabling), and a dislocated little finger on the left hand and hemorrhoids (each rated 0 percent or noncompensably disabling).  The combined evaluation for compensation was 90 percent from November 29, 2013.  However, an August 2015 rating decision also granted service connection for tinnitus (rated 10 percent disabling) and for bilateral hearing loss and a chest scar (each rated noncompensably disabling), all effective from August 19, 2014.  Finally, in a June 2017 rating decision, the RO increased the initial rating for coronary artery disease to 100 percent, effective November 29, 2013, which was the date VA received his claim for service connection.  As a result, the combined evaluation for compensation also increased to 100 percent, effective November 29, 2013.  Thus, at all times since receipt of his claim for a TDIU in August 2014, the Veteran has met the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

In the June 2017 rating decision and a July 2017 notification letter, the RO advised the Veteran that his claim for a TDIU was moot because his service connected disabilities were evaluated as 100 percent disabling and no potential entitlement to an earlier effective date for a TDIU was warranted by the evidence of record. 

The Board recognizes, however, that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  Applying Bradley to the facts of this case, the Board finds the award of a 100 percent schedular rating for coronary artery disease does not render moot the Veteran's claim for a TDIU due to service-connected PTSD.

Turning to the merits, the Board finds that the preponderance of the evidence weighs against the claim for a TDIU due to service-connected PTSD.  

As detailed in the decision above, both the June 2014 and July 2015 VA examiners concluded that the Veteran's PTSD disability was not so severe as to warrant the 70 percent rating assigned by the RO.  Rather, each believed that the Veteran's occupational and social impairment due to PTSD was more consistent with the criteria for a 10 percent rating based on mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  In evaluating the claim for a rating in excess of 70 percent, the Board also found that his PTSD more nearly approximated the criteria for a lower, 50 percent disability rating based on occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships due to irritability.

Finally, the fact that the Veteran appears to have been over-compensated for his PTSD disability based on the evidence of record, and considering the collective effects of all of the Veteran's service-connected disabilities (other than coronary artery disease, rated 100 percent disabling), the Board finds that his symptoms are not so severe as to preclude obtaining or maintaining substantially gainful work consistent with his law school education and long, stable work experience as an attorney, including his experiencing operating his own law practice.  In this regard, the Veteran has not asserted that his service-connected tinnitus, hearing loss, dislocated finger, hemorrhoids, or chest scar, alone or in combination with his PTSD, preclude him from obtaining or retaining substantially gainful employment consistent with his law school education in his usual occupation as an attorney.  Moreover, VA treatment records document a decrease in his subjective distress and increased social interactions during the time that he engaged in therapy at the PCT Clinic.  These facts weigh against a finding of entitlement to a TDIU due to PTSD or other service-connected disabilities other than coronary artery disease.  

In summary, the ultimate determination regarding entitlement to a TDIU is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The preponderance of the evidence is against this claim for entitlement to a TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


